Title: Enclosure: France and America, [2 October 1800]
From: “Observator”,Hamilton, Alexander
To: 


We have seen in the Gazette on Monday last, the result, as given under the Paris head of August the 8th, of the negociation between our Commissioners and the French Government. It seems, it has failed, and is for the present, suspended, the reasons of which are assigned. This account of the matter, tho without an official stamp, has strong marks of being an enunciation by authority of the French government.
It is not improbable, that the leading points in the statement are true; and considering the quarter from which it comes, and the views to be answered, it is not deficient in moderation. There are, however some discolourings, and several artful terms, of a nature to mislead the public opinion of this country, which may require an antidote by a fair explanation. This shall be offered.
After a preliminary view of the subjects discussed in the negociation, it is stated in the sequel, that “the negociation turned on three points.”
1. The continuance in force, or the modified renewal of the Treaty of 1778.

This point (it is alledged) was waved by France, in consequence of the assurance of our envoys that they could not renew it.
2. The principle of compensation for illegal captures.
This point (it is said) France offered to admit. But on conditions only that the Treaty of 1778 should be renewed, with the modifications contained in the instructions given by Washington.
3. The 25th article of the Treaty between the United States and Great-Britain, relative to the protection granted to the armed vessels of that nation.
France (it is said) will probably insist upon enjoying the same advantage as long as it is possessed to her injury by her enemy.
It is mentioned as supplementary, that
“There is another principle which France was anxious to establish, namely, That neutral bottoms should constitute neutral property.” But that our treaty of 1798, with Great Britain, prevented our acceding to this system.

On the very face of the statement, as to the two first points, we discover a stroke of French finesse.
France, it is pretended waved the point of a continuance of modified renewal of the treaty of 1778, upon the assurance of our Envoys that they could not renew it: Yet we are informed in the next sentence that acceding to the principle of compensation for illegal captures, she did it upon the express condition only that the treaty of 1778 should be renewed with modifications.
That is to say, she waved the modified renewal of the treaty of ’78, upon the condition that the United States would wave their claim of compensation for illegal captures—a claim by herself admitted to be just.
This, it must be confessed, was an odd method of waving. It was more properly an attempt to barter a bad debt for a good one, a nullity (in other words a treaty which for these very illegal captures in violation of it, and for other injuries had been rightfully declared void) for a valid claim equal to 20,000,000 of dollars.
The argument by which it is intended to color this subterfuge is this:
“That as the twin nations had never been in a state of war with each other, the treaty of 1778 could not have been annuled without the consent of both.”

But there is not a writer on the law of nations, who will not inform the French Government, that when one party to a treaty violates the compact in any material article, the other party is free to annul the whole.
France, before she had the least pretence of complaint against the U. States, had infringed the Treaty in some of its essential points especially the famous provision now again so much vaunted, that neutral bottoms shall constitute neutral property; and she went on increasing her violations down to the period of abrogating the treaty in this country: than which no national measure was ever justified by more cogent reasons.
But it isserted that this treaty is the only basis of our claim to compensation. This position is as unfounded as the other.
France, in her revolutionary phrenzy, denied the existence of a Law of Nations. Returned (as is hoped) to reason, she at present recognizes that law, and promises to be governed by it.
Then, as the greater part of the captures of which we complain were unjust and illegal; not by the peculiar stipulations of the treaty of ’73, but by the general law of Nations—it is plain that as to them our claim to compensation is independent of, and paramount to the treaty.
It follows that the ground which has been taken by France, in this particular, is untenable.
Further—as to the 25th article of the treaty, between the United States and Great-Britain, relative to the protection granted to the armed vessels of that nation.
Towards a clear understanding of this point it may be necessary to remind the public of some facts:
Our treaty with France already mentioned in the 17th article, contains stipulations equivalent to the 25th article of our treaty with Great-Britain.
As this article has an express saving of prior existing treaties, France was left by the treaty with Great-Britain in full posessession of the privileges in this respect which our treaties with them had granted.
The consequence was that France being at war with Great-Britain, might bring prizes made from the latter, into our ports, while British ships could not enter with prizes made from France. France, therefore, had no cause to complain of the article in question. It left her where she was before, and with a privilege not enjoyed by Great-Britain.

If the case is now altered, and Great-Britain has acquired the preference which before belonged to France—it is by accident, or, more properly speaking, by the fault of France, whose violence drove our government to the abolition of our treaty with her—thereby transferring to our treaty with Great-Britain, the advantages of priority, which formerly were attached to our treaty with France.
This priority, therefore occasioned by the misconduct of France, ought not to have been an obstacle to the formation of a treaty with us, which, in other respects, should have been the same as our treaty with Great-Britain. And doubtless it will appear hereafter, that our Envoys were authorised to offer, and did offer, such a treaty.
This circumstance ought the less to have been an obstacle, because the 25th is one of the articles of our Treaty with Great-Britain, which, by its own limitation, will expire in 12 years after the making of it, that is, in the year 1807.
Again—As to the principle, that neutral bottoms should make neutral property, which, it is said, France was anxious to establish—
It is not true, as alledged, that our treaty with Great-Britain was an impediment to our establishing that principle with France; unless it was meant to do more than was done by the treaty of 1778.
It is clearly shewn by Mr. Jefforson, in his correspondence on the subject, and has been otherwise amply demonstrated, that this treaty did nothing more than adopt the principle as a rule to be observed, between the United States and France, with regard to each other when one was at peace, the other at war—that it did not bind either party to enforce or insist upon the rule as against other nations.
If more was desired by France at this time; if it was meant that we were to agree to insist upon the rule as against other nations—it is evident that this was nothing more nor less than an attempt to involve us in war with Great Britain.
As a violation of our treaty with her, this would have been the natural consequence; as an attempt to change, by force, the present law of nations in a point which she is deeply interested to maintain, the same consequence was to be expected.

This would be another specimen of the old policy—War with Great Britain, as the price of friendship with France.
It is not unlikely that our Envoys have been instructed to decline in any shape, the stipulation, that neutral bottoms should make neutral property; and if they were, the instruction was a perfectly wise one.
Experience has shewn, in the conduct of France herself towards the United States, that is a stipulation not to be relied upon; too contrary to the spirit of maratime war to be observed—and that the most probable effect of making it, will always be to introduce a germ of contention between the parties to the contract. It has been a cause of extreme embarrassment to us in the prese[n]t war.
An unwillingness to repeat the experiment of this contentious innovation, ought certainly to have been no obstacle to a Treaty with the very power which has given us proof that it was worse than nothing, and taught us the necessity of distrusting it.
Hence we perceive the unreasonableness and futility of the ostensible motives which, on the part of France, have obstructed a treaty with the United States.
Let us now conjecture the true reasons of the failure of negociation. They were—1. The hope that an unsettled state of things between the two countries might favor, in the approaching election of Chief Magistrate the choice of person more complaisant to the views of France, namely Mr. Jefferson. 2. The expectation that with him a bargain more advantageous to France would be made than with our present executive.
Will the people of the United States be the dupes of this scheme? Will they think it their interest to elevate to the head of the Government a man with whom France expects to make such a bargain as will suit her purpose, after the repeated proofs they have had of the wish of France to entangle them in her interest, and embroil them with other nations? Why should they do this.
Things are now upon a good footing. A treaty, it is true, has not been made: but if we are to credit the French statement, their depredations on our commerce are to cease, and our neutral rights are in future to be respected. It is therefore in our option to have peace in fact with France, though not by treaty; and if she keeps her word (the only security a Treaty would give us) we shall be as well off (except in the article of compensation for captures) as if a treaty had been made.
In little more than six years the parts of our treaty with Great Britain respecting external commerce and navigation will expire. We can then stand both with France and her upon new ground, and, it is matter of indifference whether we ever again have a commercial treaty with either of them, unless upon better terms than heretofore. The trade between us and them may as well be left to regulate itself till bargains more positively advantageous for us can be made.
The getting rid, on fair ground, of the Guarantee of the French West Indies in our Treaty of Alliance with France, is a point of substantial interest gained to the U. States.
We observe that an attempt was made to revive this Guarantee in a qualified form; whether this revival was urged as an ultimatum or not does not appear. It is probable that it has been a very serious point with France. And the reasons which induce her to desire it, ought to induce the United States to avoid it. The Guarantee as it formerly stood, would have engaged this Country in every maratime war in which France was a defensive party. Commuted for a pecuniary aid, it would cost them a large sum of money in every such case, and would be hazardous to their peace.
President Washington wisely proposed the substitute when the treaties were yet in force. But France would not then listen to the moderate prepositions of this great man. Now, that the treaties are at an end, in consequence of French aggressions, we ought not voluntarily to resume so serious an incumbrance. It would be far better for the United States to compensate their own citizens for losses by French spoliations.
On this head it is to be observed, That nothing more than a promise of compensation could at present have been expected from France, with the best intentions on our part. The state of her finances does not permit more. The enjoyment of the boon must have been in future. In all probability, by patience and perseverance a more convenient opportunity will occur for a favorable settlement of the matter, and early enough to meet the resources of France for payment.
In the interim, let our government take preparatory measures; such as will thoroughly sift and ascertain the claims which ought to be compensated; and by this expedient the affair will be refined for definitive negociation, and little, if any time, will be lost.
As to the rest, a single and obvious course of conduct presents itself. Let hostilities on the part of the United States cease, and let the two countries pass into a state of peace in fact on the basis of the laws of nations. In this position it will be seen whether France is sincere, and at the same time able to execute her assurance that our rights, as a neutral nation, will hereafter be respected.
But in doing this, let us take care that we are not found hereafter unprepared. Let effectual measures be taken to increase our means of future resistance; if again we shall be compelled to protect our rights and defend our commerce by force. The posture of Europe is still eventful—eventful beyond all human calculation. Absurd indeed must be that American who will rest the safety of his country on any other foundation than her own ability to repel violence.
Observator.
